OSEP PRIOR APPROVAL GUIDANCE UNDER IDEA

POLICY SUPPORT 22-03

Office of Special Education Programs (OSEP)

Guidance for Common Prior Approval Requests under IDEA Parts B and C
This guidance provides a summary of the approval process and requirements for three common
categories of direct costs for which State agencies must obtain prior approval before using
Federal funds under the Individuals with Disabilities Education Act (IDEA). Under the Office of
Management and Budget (OMB), Uniform Administrative Requirements, Cost Principles, and
Audit Requirements for Federal Awards (OMB Uniform Guidance), certain items of cost are
unallowable as direct charges except with advanced prior written approval of the Department.
2 C.F.R. § 200.407. OSEP has developed this guidance to assist State Educational Agencies
(SEA) and State Lead Agencies (State LA) in preparing comprehensive, approvable requests
when SEAs and State LAs are using funds under the IDEA Part B 611 Grants to States, Section
619 Preschool Grants and IDEA Part C Grants for Infants and Families. This guidance is specific
to the following three (3) common categories of direct costs for which SEAs and State LAs are
required to obtain prior written approval from OSEP: 1
I.

Equipment expenditures (with a per unit cost of $5,000 or more);

II.

Participant Support Costs (such as stipends or subsistence allowances, travel
allowances, and registration fees paid to or on behalf of participants or trainees (not
State employees); and

III.

Revision of cost items within budget and program plans (including transfers among
direct cost categories in which the cumulative amount exceeds or is expected to exceed
ten percent of the current total approved budget).

Additionally, this guidance reminds SEAs and LAs of applicable prior approvals granted through
the Office of Special Education and Rehabilitative Services (OSERS) October 29, 2019
Frequently Asked Questions on Prior Approval (OSERS 2019 FAQ Memo). 2
All prior approval requests should be submitted to your OSEP State Lead.

For questions specific to other categories of direct costs outside of this guidance (including, but not limited to,
construction or renovation of facilities, rent, occupancy or space maintenance costs), please contact your
OSEP State Lead. This memo also does not address indirect costs.
2
The OSERS 2019 FAQ Memo, granted prior approval for certain participant support costs (PSCs). These include
PSCs that: (1) are for meetings required by IDEA; (2) are incurred as part of the provision of IDEA services;
(3) that do not exceed a total cost of $5,000 per individual participant or trainee per conference training or event;
and (4) incurred by local educational agencies (LEAs) under IDEA Part B for which the SEA has general
supervision responsibilities under IDEA. If the SEA or State LA proposes to incur PSCs that fall outside the scope
of this prior approval, they will need to submit detailed requests for prior approval to OSEP under this guidance.
Additionally, the OSERS 2019 FAQ Memo, granted prior approval for equipment charged to Federal IDEA
Part B and C funds for the delivery of services to eligible children with disabilities to ensure the timely delivery of
those services.
1

Page 1 of 7

OSEP PRIOR APPROVAL GUIDANCE UNDER IDEA

POLICY SUPPORT 22-03

Your OSEP State Lead will work in conjunction with OSEP’s Fiscal Implementation Team in
the review and approval process. 3 In response, OSEP will issue a written response that will
approve, deny, or require additional information based on the completeness of the request and
the reasonableness and necessity of the underlying expenditure(s) for program purposes.
I. Equipment
Authority
The OMB Uniform Guidance at 2 C.F.R. § 200.1 defines equipment as “an article of tangible
personal property (including information technology systems) having a useful life of more than
one year and a per-unit acquisition cost which equals or exceeds the lesser of the capitalization
level established by the non-Federal entity for financial statement purposes, or $5,000.”
Under 34 C.F.R. §§ 300.718(a) and 303.104(a) of IDEA Parts B and C regulations, if the
Secretary determines that a program authorized under IDEA will be improved by permitting
program funds to be used to acquire appropriate equipment, the Secretary is authorized to allow
the use of those funds for those purposes.
Additionally, the Part B regulations at 34 C.F.R. § 300.14, defines the term “equipment” to
include — (a.) Machinery, utilities, and built-in equipment, and any necessary enclosures or
structures to house such machinery, utilities, or equipment; and (b.) All other items necessary for
the functioning of a particular facility as a facility for the provision of educational services,
including items such as instructional equipment and necessary furniture; printed, published, and
audio-visual instructional materials; telecommunications, sensory, and other technological aids
and devices; and books, periodicals, documents, and other related materials.
SEA and State LA requests to use IDEA Part B or Part C funds to purchase equipment should be
submitted to OSEP within a reasonable amount of time to allow for OSEP’s review of the
request, assurances and supporting documentation prior to the actual expenditure (s). These
requests must address certain compliance requirements, including but not limited to requirements
from Subpart D (Post Federal Award Requirements) and Subpart E (Cost Principles) of the
OMB Uniform Guidance.
Part B — Subrecipient Requests for Equipment
Please note that SEAs will continue to have the authority, as the pass-through entity, to review
and approve LEAs’ requests to use IDEA Part B funds for the purchase of equipment.
2 C.F.R. § 200.439(b) (1)–(3).

3

Please note that prior approval submissions must be submitted to OSEP in final form as OSEP
cannot approve draft requests.
Page 2 of 7

OSEP PRIOR APPROVAL GUIDANCE UNDER IDEA

POLICY SUPPORT 22-03

OSEP also reminds SEAs of their subrecipient monitoring responsibilities to ensure compliance
with the IDEA requirements at 34 C.F.R. § 300.149 and the OMB Uniform Guidance
requirements at 2 C.F.R. §§ 200.329(a) and 200.332(d). 4
Part C — Subawardee Requests for Equipment, Including Requests from Partner Agencies
and Early Intervention Service (EIS) Providers
All requests, including any requests generated by early intervention service (EIS) providers must
be reviewed, and approved by OSEP prior to the expenditure of IDEA Part C funds for
equipment.
If the State LA subgrants with an EIS provider or other eligible entity, the State LA will have the
authority, as the pass-through entity, to review and approve the use IDEA Part C funds for the
purchase of equipment and ensure compliance with IDEA and the OMB Uniform Guidance at
2 C.F.R. §§ 200.329(a) and 200.332(d) through its subrecipient monitoring responsibilities. 5
Prior approval for certain equipment expenditures under IDEA
OSERS’ 2019 FAQ Memo grants prior approval for SEAs and State LAs for equipment (defined
generally as $5,000 or more per item of equipment) “that is to be charged to IDEA Part B or Part
C funds and is identified on, or directly related to the implementation of, either individualized
education programs (IEPs) for children and youth with disabilities or individualized family
service plans (IFSPs) for infants and toddlers with disabilities and their families to ensure the
timely delivery of those services.” This includes services such as assistive technology devices
listed on the IEP or IFSP as well as equipment needed to provide IEP or IFSP services.” 6
If the purchase of equipment falls outside of the scope of the prior approval granted in OSERS
2019 FAQ Memo, the SEA or State LA must submit a prior approval request to OSEP.
Prior approval request for equipment expenditures under IDEA
Requests for prior approval of general-purpose equipment expenditures should support the
reasonableness and necessity of the equipment for the proper and efficient performance of the
IDEA Parts B or C program and establish the extent to which the equipment is assignable to Part
B or Part C of the program (i.e., that the benefit received by the program from the equipment is

Subrecipients of IDEA Part B grants must meet the OMB Uniform Guidance requirements for procurement in
2 C.F.R. §§ 200.318 through 200.327 and the requirements for equipment in 2 C.F.R. § 200.313.
5
The Consolidated Appropriations Acts of 2021 and 2022 (Public Laws 116-260 and 117-103, respectively)
provided State LAs with the flexibility to use FFY 2021 and FFY 2022 IDEA Part C funds to “make subgrants to
local educational agencies, institutions of higher education, other public agencies, and private non-profit
organizations to carry out activities authorized by Section 638 of IDEA.” Generally, subrecipients of IDEA Part C
grants must meet the OMB Uniform Guidance requirements for procurement in 2 C.F.R. §§ 200.318 through
200.327 and the requirements for equipment in 2 C.F.R. § 200.313.
6
See, pg. 5, OSEP — Prior Approval for Equipment under IDEA at:
https://www2.ed.gov/policy/speced/guid/faq-prior-approval-10-29-2019.pdf.
4

Page 3 of 7

OSEP PRIOR APPROVAL GUIDANCE UNDER IDEA

POLICY SUPPORT 22-03

proportionate to the degree to which the program is paying for the equipment). To do so, those
requests must include:
1. A description of how the equipment purchase will improve Part B and specifically benefit
children with disabilities or improve Part C and specifically benefit infants and toddlers
with disabilities;
2. Supporting documentation (i.e., specifications for the equipment and its capabilities,
purchase requisitions, quotes/price comparison, etc.), as appropriate including the total
amount of IDEA funds the SEA or State LA intends to expend; and
3. A description of how the IDEA Part B or Part C program will secure the equipment and
ensure authorized use (and/or sole use) of the equipment by the program. 7
Additionally, in its request, the SEA or State LA must provide OSEP with evidence such as
documentation or assurances supporting its compliance with the following requirements under
the OMB Uniform Guidance, including its responsibility to:
1. Comply with 2 C.F.R. § 200.317 regarding procurement; and
2.

Managing, maintaining and disposing of equipment as required by the OMB Uniform
Guidance at 2 C.F.R. §§ 200.313(a) and (b); and 200.439.

II. Participant Support Costs
Authority
Under 2 C.F.R. § 200.1 of the OMB Uniform Guidance, participant support costs (PSCs) are
defined as direct costs for items such as stipends or subsistence allowances, travel allowances,
and registration fees paid to or on behalf of participants or trainees (but not State employees), in
connection with conferences or training projects.
OSERS’ 2019 FAQ Memo granted prior approval for several PSCs under IDEA including PSCs
directly related to:

7

•

IDEA Part B State Advisory Panels, for SEAs;

•

IDEA Part C State Interagency Coordinating Councils for State LAs;

•

PSCs incurred during the provision of special education and related services under IEPs
for children and youth with disabilities;

•

PSCs incurred during the provision early intervention services under IFSPs for infants
and toddlers with disabilities and their families; and

See. 2 C.F.R. §§ 200.403 (Factors affecting allowability of costs), 200.404 (Reasonable costs) and 200.405
(Allocable costs).

Page 4 of 7

OSEP PRIOR APPROVAL GUIDANCE UNDER IDEA
•

POLICY SUPPORT 22-03

Other PSCs that do not exceed $5,000 per individual participant per training/conference.

OSERS’ 2019 FAQ Memo also grants prior approval for “all PSCs incurred by LEAs under
IDEA Part B given that the SEA has general supervision responsibilities under IDEA and the
OMB Uniform Guidance to review such costs, including the requirement to ensure that all costs
“[b]e necessary and reasonable for the performance of the Federal award and be allocable thereto
under these principles.” 8
Since the release of OSERS’ 2019 FAQ Memo, OSEP has experienced a decline in the number
of PSC prior approval requests from SEAs and State LAs. However, there may be instances in
which a PSC falls outside the scope of OSERS 2019 FAQ Memo or exceeds the $5,000 per
participant threshold. In such situations, the SEA or State LA must still submit a prior written
approval request to OSEP.
Prior Approval Requests for Participant Support Costs under IDEA
To obtain prior approval for PSCs that fall outside the scope of OSERS’ 2019 FAQ Memo, the
SEA or State LA must submit a request to OSEP that supports how the PSCs are reasonable,
necessary, and allocable. Requests must include:
1. A description of how the PSC will improve the IDEA Part B or Part C program,
specifically, how children with disabilities or infants and toddlers with disabilities will
benefit from the costs including the total amount of the cost (s);
2. Supporting documentation including but not limited to a description of the activity the
cost will be used for, elements of the cost (i.e., travel, registration, and individual
participant costs), specific timeframe of the activity, and the role of participant(s) or
trainee(s) related to the IDEA Part B or Part C program; 9 and
3. The total amount of PSCs charged to the IDEA Part B or Part C grant and the Federal
grant award for which the charges are being requested.
PSCs and the IDEA Part C Annual Grant Application
Consistent with the Instruction Sheet for the Part C Annual State Application under IDEA, State
LAs should note any activities or expenses listed under Section III.B that fall outside the scope
of the OSERS’ 2019 FAQ Memo and that require OSEP’s prior approval. As a reminder,
approval of the State’s annual IDEA Part C grant application does not constitute OSEP’s prior

For further information, see pg. 3 #6A at https://www2.ed.gov/policy/speced/guid/faq-prior-approval-10-292019.pdf.
9
OSEP wants to remind the SEA and LA that all applicable statutory requirements, including OMB’s cost
principles must be followed if food and beverage costs will be incurred. Please also refer to guidance issued by the
Department in May 2013 titled “Frequently Asked Questions to Assist U.S. Department of Education Grantees to
Appropriately Use Federal Funds for Conferences and Meetings.”
8

Page 5 of 7

OSEP PRIOR APPROVAL GUIDANCE UNDER IDEA

POLICY SUPPORT 22-03

approval of those expenses unless OSEP notes otherwise. As with other prior approval requests,
supporting documentation must be submitted, reviewed, and formally approved by OSEP.
All other requests for prior written approval must be submitted at least 60 days prior to the event
via electronic mail.
III. Budget
Authority
Under 2 C.F.R. § 200.308(b), the SEA or State LA must obtain approval from OSEP before
making certain IDEA Part B or Part C annual budget related requests. This section addresses the
most common budget related changes that OSEP receives but is not inclusive of all the related
requirements (please see 2 C.F.R. § 200.308 for the complete regulation).
In accordance with 2 C.F.R. § 200.308(f), the SEA must obtain approval from OSEP if the
cumulative transfers among direct cost categories, or, if applicable, among separately budgeted
programs, projects, functions, or activities which exceed or are expected to exceed ten percent of
the current total approved budget (whenever the award exceeds $100,000) for:
1. IDEA 611 funds transfers between State-level activities in 34 C.F.R. § 300.704; and
2. IDEA 619 fund transfers between State activities, State administration, and other Statelevel activities in 34 C.F.R §§ 300.812–300.814.
Similarly, under Part C of IDEA, the State LA must obtain approval when it makes changes to
Section III of its Annual IDEA Part C Grant Application by making cumulative transfers among
direct cost categories which exceed or are expected to exceed ten percent of the total approved
budget (or ten percent of the total amount of the IDEA Part C grant award).
2 C.F.R. §200.308(f).10
Additionally, under 2 C.F.R. § 200.308(c)(2), OSEP reminds State LAs that notification must be
provided to OSEP when there is a “change in a key person specified in the application or the
Federal award” as listed under Section II.D. of the IDEA Part C Annual Grant Application.
Finally, OSEP reminds its IDEA Part B and Part C grantees that prior approval has been granted
and is no longer required as stated in the OSERS 2019 FAQ Memo, for budget revisions for the
transfer of funds budgeted for PSCs if an OSEP grantee chooses to no longer charge PSCs to
their Federal award after the initial approval as required by 2 C.F.R. § 200.308(c)(5)). For all
10

Please note that this provision applies to the cumulative amount. A one-time adjustment may not trigger the need
for prior approval but the total amount of budget changes for the approved Federal fiscal year (FFY) may require
OSEP’s prior approval when the threshold is met or exceeded. Therefore, States should keep track of all budget
adjustments.

Page 6 of 7

OSEP PRIOR APPROVAL GUIDANCE UNDER IDEA

POLICY SUPPORT 22-03

other budget related revisions that consistent with 2 C.F.R. § 200.308, SEAs and State LAs will
need to submit written documentation to OSEP for review and approval.
IDEA Part B Budget Related Requests
To obtain prior approval, the SEA must submit a request that includes:
1. An explanation of the specific changes requested, including the amount and the FFY the
changes are being requested for, and
2. For IDEA 611 funds, a revised interactive spreadsheet from the State’s IDEA Part B
Application for the FFY in which the changes are being requested, or
3. For IDEA 619 funds, a current use of funds document and a proposed use of funds
document. The State may use its own forms if the forms provide budget details consistent
with State activities, State administration, and other State-level activities in
34 C.F.R. §§ 300.812-300.814.
IDEA Part C Budget Related Requests
To obtain prior approval, the State LA must submit a request that includes:
1. An explanation of the specific changes requested, including the amount and the FFY the
changes are being requested for; and
2. A revised Section III of the State’s IDEA Part C Application for the FFY in which the
changes are being requested.
For budget revisions, OSEP is required to review and notify the SEA or LA if the request has
been approved or is still under consideration. 2 CFR § 200.308(j).
If you have any questions or need assistance, please contact your OSEP State Lead or your IDEA
Technical Assistance provider.

Page 7 of 7

